I concur in the judgment of reversal. On the record I am of the opinion that the evidence respecting the negligence of the defendant, though in conflict, nevertheless is sufficient to justify a finding of negligence against the defendant; that the driver of the automobile also was negligent in not observing a proper outlook and in his failure in not timely discovering the defendant's train moving across the highway; that the negligence of the driver of the automobile is not imputable to the plaintiff; and that the plaintiff herself was not guilty of negligence. Hence, the propositions are, Was the negligence of the defendant, or that of the driver of the automobile, the sole proximate cause of the injury, or was the accident and injury the result of the combined negligence of the defendant and of the driver?
On the record I am of the opinion that the negligence of the driver was the sole proximate cause and that the negligence of the defendant was not a contributing but a remote cause. I base this largely on the undisputed fact that there was a street arc light and other lights near the crossing, and that an object at or approaching the crossing was readily discernible for a distance of 150 feet or more, besides a stoplight at or near the crossing. *Page 564